                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

DERRICK A. HOUSTON,

                                Plaintiff,
                                                   Case No. 20-cv-163-pp
       v.

PTS OF AMERICA,
PRISON TRANSPORT OF AMERICA,
US CORRECTIONS LLC, MAKALA SHOULDERS,
GRIFFIN, MONTES, ST. CLARE HEALTH CENTER,
and JOHN DOES,

                                Defendants.


      ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
      PREPAYING FILING FEE (DKT. NO. 2), ADDRESSING PLAINTIFF’S
     MOTIONS TO AMEND COMPLAINT (DKT. NOS. 9, 10) AND SCREENING
                             COMPLAINT


        Plaintiff Derrick A. Houston, representing himself, filed a complaint

alleging that the defendants violated his civil rights under 42 U.S.C. §1983 for

various incidents during his transportation to Wisconsin. Dkt. No. 1. The

plaintiff also has filed a motion to proceed without prepaying the filing fee, dkt.

no. 2, and two motions to amend the complaint, dkt. nos. 9, 10. This order

resolves those motions and screens the complaint.

I.     Motion to Proceed Without Prepaying the Filing Fee (Dkt. No. 2)

       The Prison Litigation Reform Act applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. That

law allows a court to let an incarcerated plaintiff proceed with his case without

prepaying the filing fee if he meets certain conditions. One of those conditions
                                             1


            Case 2:20-cv-00163-PP Filed 03/17/21 Page 1 of 34 Document 17
is that the plaintiff must pay an initial partial filing fee. 28 U.S.C. §1915(b).

Once the plaintiff pays the initial partial filing fee, the court may allow the

plaintiff to pay the balance of the $350 filing fee over time, through deductions

from his prisoner account. Id.

       On February 5, 2020, the court ordered the plaintiff to pay an initial

 partial filing fee of $11.00 by February 26, 2020. Dkt. No. 5. On February

 24, 2020, the court received that fee. The court will grant the plaintiff’s

 motion for leave to proceed without prepayment of the filing fee and will

 allow him to pay the remainder of the filing fee over time in the manner

 explained at the end of this order.

II.   Motions to Amend the Complaint (Dkt. Nos. 9, 10)

      The plaintiff filed two motions to amend the complaint. Dkt. Nos. 9, 10.

In the first motion, he states that “[s]ince the filing of the complaint the Plaintiff

has determined the name of one of the John Does defendants is Williamson

County Sheriff Office. Paragraph 9, on page 7 of 17 in which I refer to unknown

place of incident [sic] are amended to reflect the identity where the actions took

place.” Dkt. No. 9 at ¶2. The plaintiff also seeks an injunction to order US

Corrections LLC and the Williamson County Sheriff’s Office to “hold all camera

and audio footage from November 3 to November 5, 2019.” Id. at ¶3. He worries

that the evidence is being destroyed because of how long it is taking the court

to screen his complaint. Id. at ¶4.

      In his second motion for leave to amend, the plaintiff states that “[s]ince

the filing of the complaint the Plaintiff has determined that the name of the
                                          2


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 2 of 34 Document 17
John Doe defendant is C.O. Stucker Paragraphs (14) on page 8 of 17 in which I

refer to John Doe are amended to reflect the identity and the actions of officer

at Williamson County Sheriff’s Office.” Dkt. No. 10 at ¶2.

      This court’s local rules require that an amended complaint “must

reproduce the entire [complaint] as amended, and may not incorporate any

prior pleading by reference.” Civil Local Rule 15(a) (E.D Wis.). But the court

interprets the plaintiff’s motions less as requests to amend the claims in the

complaint and more as motions to substitute the real identities of John Doe

defendants. Motions to substitute don’t require the plaintiff to restructure the

complaint.

      In the first motion, the plaintiff asks to substitute the Williamson County

Sheriff’s Office as the place where he was tazed. See Dkt. No. 1 at 7 (“At our

next stop is where the incident took place.”) It appears that the plaintiff also

wants to substitute the Williamson County Sheriff’s Office as one of the John

Doe defendants. The complaint contains no allegations against an institution

such as a sheriff’s office. Even if it had, the Williamson County Sheriff’s Office

cannot be sued under §1983. Section 1983 allows a plaintiff to sue a “person”

who, acting under color of law, violates his constitutional rights. The

Williamson County Sheriff’s Office is not a person but a municipal entity. While

there are some circumstances in which a municipal entity can be sued, see

Monell v. Dept. of Social Servs. of City of New York, 436 U.S. 658 (1978), a

sheriff’s office “is not a legal entity separable from the county government

which it serves,” and is not subject to suit under §1983. Whiting v. Marathon
                                         3


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 3 of 34 Document 17
Cty. Sheriff’s Dept., 382 F.3d 700, 704 (7th Cir. 2004). So, while the court will

note that the location of the incident described on page seven of the plaintiff’s

complaint is the Williamson County Sheriff’s Office, it will deny the plaintiff’s

motion to substitute the sheriff’s office as a defendant. As for the plaintiff’s

request that the court order US Corrections LLC and the Williamson County

Sheriff’s Office to hold preserve audio and video footage, that request is

premature at this stage in the litigation and without some basis for believing

that the evidence is being destroyed.

       On page eight of the complaint, the plaintiff describes the actions of an

“unknown female defendant [who] was violently pulling on my leg restraints”

and describes the female as “approximately 5’4” white female, brown hair,

unknown name.” Dkt. No. 1. at 8. In his second motion, the plaintiff identifies

this unknown defendant as C.O. Stucker. The court will grant his motion to

substitute C.O. Stucker for the Doe placeholder.

III.   Screening the Complaint

       A.    Federal Screening Standard

       Under the Prison Litigation Reform Act, the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).
                                          4


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 4 of 34 Document 17
      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court liberally construes complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).



                                          5


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 5 of 34 Document 17
      B.     Allegations in the Complaint

      The plaintiff alleges that on October 30, 2019, officers of “PTS of America,

Prison Transport of America, US Corrections LLC ‘PTS’ out of White Creek,

Tennessee” picked the plaintiff up from Orange County, Florida. Dkt. No. 1 at

3. While awaiting transport at an Orange County Department of Corrections

institution, defendant Makala Shoulders broke the plaintiff’s phone. Id.

Shoulders apologized to the plaintiff and said that a report would be made. Id.

On November 2, when the plaintiff arrived at a facility in Tennessee, Shoulders

“gave verification of the broken phone” at the Tennessee facility and “tr[i]ed to

leave monies at this institution for the broken property.” Id. However, she was

unable to do so “due to this facility [sic] rules.” Id.

      On October 31, 2019, an “unknown Caucasian male defendant” picked

up an unknown inmate (who was headed for a location in Georgia) who

allegedly was HIV-positive. Id. The plaintiff alleges that unspecified PTS officers

allowed the plaintiff to share food and drink with the HIV-positive inmate, even

though they knew “of the potential circumstances at hand.” Id.

      On November 3, 2019, the plaintiff “was picked up by two different PTS

of American, Prison Transport America, US Corrections LLC ‘PTS’ Officers, 517

Hickory Hills Blvd White Creek, Tennessee”—Officer Griffin and an unknown

female officer. Id. at 4. According to the plaintiff, Griffin stated, “If you guys are

good to me, I’ll be good to you, but if you act out or disobey my orders, I’ll make

your ride a living hell to remember.” Id. Forty-five minutes after Griffin made

these statements, the transport arrived in Kentucky to pick up five additional
                                           6


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 6 of 34 Document 17
inmates. Id. Griffin allegedly said to one of the inmates, “If you try anything, I

will not hesitate to use my service weapon.” Id. When they left the spot in

Kentucky, all the inmates were given water bottles. Id. at 5. After some time on

the road, an inmate named “Will” urinated into his empty water bottle, and ten

or fifteen minutes later, the plaintiff “had no choice but to do the same thing.”

Id. At some point, Will needed to use the bathroom again; another inmate gave

Will that inmate’s empty bottle to use. Id. After some time—the plaintiff does

not recall how long—Will had to use the restroom again. Id. The plaintiff and

another inmate attempted to get the officers’ attention on the camera and

yelled into the voice-box. Id. When that failed, they yelled to the female

inmates, who notified the officers. Id. The van pulled to the right side of the

road and stopped, causing the plaintiff to fall off the bench and his right leg-

shackle to tighten. Id.

      Griffin then opened the door and yelled at the plaintiff and his fellow

inmates, telling them that they get regularly scheduled bathroom breaks every

four to six hours, and that the van was not going to stop every time one of

them needed to use the bathroom. Id. at 6. The plaintiff says that he blurted

out that this was “inhumane, you can’t do that.” Id. Griffin responded that “he

runs the show” and the plaintiff needed “to shut his mouth.” Id. The plaintiff

responded that Griffin could not stop him from talking. Id. Griffin then told the

other inmates that if the plaintiff did not stop talking “[Griffin was] going to

make it worse on everybody else.” Id. Griffin then began counting down from

fifteen, and the plaintiff began to explain that because they were given
                                         7


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 7 of 34 Document 17
infrequent bathroom breaks, the inmates had to urinate into empty bottles.

Griffin concluded his countdown and, because the plaintiff did not stop talking,

Griffin stated that everyone would receive tartar sauce sandwiches, then

slammed the door. Id.

      The transport van arrived at an unknown location forty-five minutes

later, and the plaintiff noticed that his leg shackle was very tight. Id. When the

inmates entered the institution, Griffin told all the inmates that because of the

plaintiff’s “mouth” everyone would be receiving tartar sauce sandwiches. Id.

The plaintiff said he did not think that would be legal, and Griffin responded

that he had done it before. Id. The plaintiff and Griffin then began to argue

over the legality of serving tartar sauce sandwiches. Id. The plaintiff said he did

not think that would cover the calorie intake value for a meal; Griffin

responded that every inmate thinks he is a lawyer and promised to give the

inmates two pieces of Wonder bread, tartar sauce and water. Id. The plaintiff

asked if he could have his leg-shackle loosened because he had had surgery on

his ankle. Id. Griffin responded that the plaintiff would be fine. Id.

      At the next stop, identified in the plaintiff’s first motion to amend as the

Williamson County Sheriff’s Office, everyone got out of the van and was lined

up in the sally-port. Id. at 7. Griffin told the inmates that “he ha[d] a solution

to the problem at hand” and stated that everyone would be fed “[except] for Mr.

big mouth.” Id. The plaintiff said he could care less but would appreciate it if

Griffin would loosen his leg-shackle because of the tightness and the past

surgery. Id. Griffin responded that the plaintiff needed to walk right then. Id.
                                         8


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 8 of 34 Document 17
The plaintiff asked how Griffin expected him to walk when the plaintiff was in

pain and said that what he was telling Griffin was in his paperwork. Id. Griffin

told the plaintiff to just move his feet and began to count. Id. An inmate behind

the plaintiff stated that Griffin “was on a power trip.” Id. The plaintiff

responded, “I know.” Id. At that point, Griffin put his hands on the back of the

plaintiff’s neck. Id. The plaintiff told Griffin “don’t put your fucking hands on

me.” Id. The plaintiff felt a pain in his lower left back and fell on to the ground

face first, not able to catch himself because of the chain around his waist and

the cuffs on his hands. Id. He tried to turn to the side, hitting his head and

shoulder. Id. The plaintiff says he was in excruciating pain and was “dazed

from the impact.” Id. The plaintiff reports that he said to Griffin, “Why the hell

did you just taze me?” Id. Griffin ordered the plaintiff to get up, but the plaintiff

refused to, stating he would not move until he could be seen by medical

personnel. Id. Griffin again ordered the plaintiff to get up, the plaintiff again

said he would like medical treatment, then Griffin began to count from three.

Id. After Griffin finished counting, the plaintiff was “O.C. sprayed” and yelled

for help. Id. The plaintiff says Griffin was the person who O.C. sprayed him. Id.

at 8.1

         The plaintiff says that “Officer Griffin had the defendant ‘women’ take all

the inmates into this facility.” Id. Griffin got louder, telling the plaintiff to get

up, and resumed shaking the OC can. Id. The plaintiff responded, “Are you



1The court assumes that by “O.C.” spray, the plaintiff means oleoresin
capsicum spray, commonly known as “pepper spray.”
                                           9


          Case 2:20-cv-00163-PP Filed 03/17/21 Page 9 of 34 Document 17
fucking stupid there’s a camera right there.” Id. Griffin did not spray the

plaintiff a second time. Id.

      The plaintiff says that at this point “everything went blink [sic];” he

speculates that one of the defendants at the facility may have kicked him in the

head. Id. He realized “what was going on” when “an unknown female defendant

was violently pulling on [his] leg restraints.” Id. He says he was in excruciating

pain and he saw the female defendant. Id. As indicated in the plaintiff’s second

motion to amend, this unknown female defendant was C.O. Stucker. Dkt. No.

10. The plaintiff says that other defendants were laughing at him because C.O.

Stucker and another female officer were “handling” him. Dkt. No. 1 at 8. At this

point, Griffin allegedly was telling the plaintiff to get up and pulled out his

taser again. Id. The plaintiff says that he was crying, out of fear and because of

the OC spray, and told Griffin he could not get up. Id. Griffin told him he could.

Id. The plaintiff asked all the defendants for medical care, but the defendants

told him that he was talking fine and didn’t appear to need medical treatment.

Id.

      The plaintiff says that he felt a sharp pain around his waist, like

someone pulling at the chain, and that two unknown female officers were

pulling his arms forcefully. Id. The plaintiff says that while the defendants were

escorting him to the van, he asked if he could be decontaminated, and the

defendants responded that he “should have thought about that beforehand.”

Id. at 9. The plaintiff responded, “fuck you, bitch,” and was subsequently

struck in the side and pushed into the van. Id. Griffin had the plaintiff by the
                                         10


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 10 of 34 Document 17
back of the neck, and the plaintiff told Griffin that Griffin had “to get this shit

out of my eyes.” Id. The plaintiff says that he was immediately tazed again. Id.

The plaintiff says he ended up face-down in the van and was tazed five to six

more times. Id. He says Griffin kept telling him to get up even though Griffin

knew that was impossible. Id.

      About five minutes later, after the plaintiff was “put into the small cage,”

two inmates were put in the side of the van. Id. One of the inmates was “Will;”

the plaintiff does not know the name of the other inmate. Id. The plaintiff says

that the “unknown defendant”—the second inmate—had on jeans and a

reddish shirt. Id. The plaintiff asked an officer if he could the restroom, and the

van door “was slammed on [his] request.” Id. The plaintiff said, “ok th[e]n I’ll

just piss on the floor.” Id. As the plaintiff began to urinate on the floor, the

inmate in the reddish shirt yelled, “This fucking dumb mother fucker pissing

on the floor.” Id. Griffin took the two inmates out of the van and then told the

plaintiff to get out. Id. at 10. When the plaintiff asked if he was going to see

medical personnel, Griffin “started shaking his ma[c]e.”2 Id. The plaintiff

complied with Griffin’s orders. Id. The plaintiff says he noticed as he was

getting out of the van that there were “a water holes,” and he asked if he could

be rinsed off. Id. The plaintiff says he was told to sit down on the floor; instead




2The complaint refers to a “mase” can. “Mace” is the brand name of a chemical
self-defense spray; it is not the same thing as oleoresin capsicum spray. The
court believes that whatever chemicals were in the can—pepper spray or
mace—the plaintiff is referring consistently to some kind of chemical self-
defense spray.
                                         11


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 11 of 34 Document 17
of sitting down, the plaintiff squatted. Id. Griffin then came up behind him and

kicked the plaintiff’s legs out from under him while pulling the plaintiff’s shirt

backwards, causing him to sit back on the wet floor and get his socks wet

(since he did not have on shoes). Id. Griffin then put some cleaning solution in

the van and used the water holes to rinse it out. Id.

       Once the van was cleaned, the plaintiff was placed back into the “seg

cage.” Id. The plaintiff says that the chemicals that were on him “reactivated”

because of the wet conditions and he yelled to the officers about the situation.

Id. The plaintiff says the inmate in the reddish shirt was laughing at him and

even though he was kicking on the van wall and yelling, nothing was done. Id.

Seeing a half-full water bottle on the floor, the plaintiff tried to use that to rinse

off, but couldn’t because of his restraints. Id. The water poured out onto the

floor. Id. When this happened, the inmate in the reddish shirt yelled to the

officers that the plaintiff was urinating again. Id. at 11. The van stopped, and

Griffin informed them they could not go back into the institution. Id. The

plaintiff alleges that Griffin then whispered something to the inmate in the

reddish shirt and stated, “he will feed him good for the situation.” Id. The

plaintiff asked defendant Montes “for the second or third time” if he could have

medical attention. Id. When Montes asked him “what for,” he told her that he

was having a hard time breathing. Id. Montes responded that he was talking

just fine. Id.

       The plaintiff then began banging on the segregation cage’s walls with his

feet, and the inmate in the reddish shirt allegedly told him “if he could get his
                                         12


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 12 of 34 Document 17
hands on me, he would f-me up.” Id. The plaintiff responded that the inmate

was talking that way only because they were restrained “and are not in each

other’s face,” but the inmate in the reddish shirt then told the plaintiff that he

did not have a chain around his waist and could get to the plaintiff. Id. The

inmate with the reddish shirt then told Will to switch spots with him because

Will was closest to the segregation cell door. Id. Once they switched, the inmate

in the reddish shirt grabbed the top of the segregation cage violently and began

to spit on the plaintiff. Id. at 12. The plaintiff yelled to the officers, but nothing

was done. Id. The plaintiff began banging on the van walls; the air conditioning

was “knowingly” turned up to “high.” Id. The plaintiff was wet; he used the

bathroom on himself and on the floor. Id.

      At some unspecified point later, the other inmates in the transport van

received a meal, and the two inmates in the front of the van got Taco Bell. Id.

The plaintiff received a tartar sauce sandwich thrown to him through the top

trap, which landed in his urine on the floor. Id.

      The van then arrived at another unknown location. The plaintiff

overheard Griffin telling three or four of the institution’s officers how much of a

problem the plaintiff was. Id. When they took him out to clean the van, one of

the officers, a “brown shirt L.T.”, asked the plaintiff if he was going to be a

problem. Id. The plaintiff told this lieutenant that he never was a problem and

asked, “why are they trying to take me out of the van?”; “the lieutenant

answered the question by stating to clean the van out, fix your restraints and

offer you a bathroom break.” Id. at 13. The plaintiff responded that he didn’t
                                          13


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 13 of 34 Document 17
need a bathroom because he already had soiled himself, and he asked to see

medical personnel; the van doors were closed on him. Id.

      The plaintiff says that the other inmates were loaded back on the van but

that he was not offered the opportunity to use the bathroom; his hands were

behind his back and every time he went, he went on himself. Id. The plaintiff

says he already had urine and feces on himself. Id. The plaintiff alleges that

when the van departed, he was not put in a seat belt. Id. He says the officers

knew about swelling in his hand and finger, but they still put the cuffs on

backward and drove maliciously and recklesslessly, throwing the plaintiff

against the walls of the segregation cage “for hours.” Id. The plaintiff says he

yelled and banged for the officers, but the radio was turned on high. Id. The

movement reactivated the chemicals on his clothes, causing breathing

problems. Id. The plaintiff says that he repeatedly told defendants that he

could not breathe. Id. At some point, the brakes were hit hard; the plaintiff

says he hit the front wall and became trapped in the floor, unable to get up for

hours. Id.

      On November 4, 2019, the plaintiff went to “SSM Health St. Clare

Fenton” in Fenton, Missouri. Id. at 14. He alleges that the medical

professionals were independent contractors. Id. They performed an EKG on the

plaintiff, x-rayed his right hand and asked him questions about his pain. Id.

The plaintiff told them he was having problems in his “left knee, right ankle,

sternum, lower back, abdomen, ribs, left arm, [and] right hand.” Id. He also

told them that he was having a hard time seeing and breathing. Id. He states
                                        14


       Case 2:20-cv-00163-PP Filed 03/17/21 Page 14 of 34 Document 17
that the doctors at St. Clare did not give him any results or diagnostics, nor did

medical staff treat any of the injuries he complained about except for treating

his eyes with a solution. Id. The plaintiff states the medical personnel spoke

with Griffin instead of him. Id.

      The plaintiff alleges he heard Griffin talking about him with an unknown

nurse the hallway. Id. Griffin told her how the plaintiff soiled himself,

explaining that that was why the plaintiff smelled so bad. Id. The plaintiff then

heard Griffin talking to two hospital security guards about why the plaintiff

was incarcerated. Id. The plaintiff says he told all the officers that it should not

matter what someone was locked up for if they are getting checked out

medically. Id.

      The plaintiff says that a pregnant nurse attempted to give the plaintiff his

discharge papers, but Griffin stepped in and told her that the plaintiff was not

allowed anything. Id. at 15. Griffin took the discharge papers. Id. Griffin took

the plaintiff from his hospital bed and placed him back into the segregation

cage. Id.

      The plaintiff alleges that at another unknown location, while in the sally

port, Griffin pulled Will out of the van by the shirt and smashed Will’s head

against a wall, knocking him unconscious. Id. The plaintiff began yelling at

Griffin, but Griffin dragged Will away by his shirt. Id. Approximately fifteen

minutes later, an ambulance arrived to rush Will to the emergency room. Id.

      Montes took the inmates to an unknown institution. Id. An unknown

officer let the plaintiff shower “to decontaminate himself.” Id. The plaintiff says
                                         15


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 15 of 34 Document 17
the officer started coughing because of the chemicals. Id. An hour later, the

inmates were put back in the van; the inmate in the reddish shirt was put on

the same side as the plaintiff and “his actions continued.” Id.

      On November 5, 2019, the plaintiff arrived at Brown County Jail in

Green Bay, Wisconsin. Id. He immediately put in a medical request

complaining about his pain. Id. The nursing staff at Brown County Jail saw the

plaintiff on November 8, 2019, and they made a report of his injuries. Id.

      The plaintiff demands $10.5 million and that the defendants “be held

accountable by (3) weeks without pay.” Id. at 16. He also demands that the

defendants undergo retraining and anger-management classes, and demands a

change to company policy regarding how many hours a driver can drive.

Additionally, he wants a policy limiting the use of tasers. He is suing the

defendants in their “individual and professional capacity.” Id.

      C.     Analysis

             1.    Liability under §1983

      The plaintiff makes many allegations against many defendants. A few of

these defendants cannot be held liable under §1983. Section 1983 “creates a

cause of action based on personal liability and predicated upon fault; thus,

liability does not attach unless the individual defendant caused or

participated in a constitutional violation.” Hildebrant v. Ill. Dep’t of Nat. Res.,

347 F.3d 1014, 1039 (7th Cir. 2003) (quoting Vance v. Peters, 97 F.3d 987,

991 (7th Cir. 1996)). Because §1983 makes public employees liable “for their

own misdeeds but not for anyone else’s,” Burks v. Raemisch, 555 F.3d 592,
                                         16


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 16 of 34 Document 17
596 (7th Cir.2009), a plaintiff must specifically allege what each individual

defendant did (or did not do) to violate his constitutional rights. And under

§1983, a plaintiff may sue a “person,” acting under color of law, who violated

his constitutional rights. See Monell, 436 U.S. 658 (1978).

      The plaintiff has sued the St. Clare Health Center and unknown

medical personnel employed by St. Clare. Dkt. No. 1 at 14. He also sues “PTS

of American, Prison Transport America, US Corrections LLC . . . 517 Hickory

Hills Blvd White Creek, Tennessee” and various officers, some unknown,

employed by this entity, including named defendants Griffin and Montes Id. at

4.

       St. Clare Health Center appears to be a private entity.

https://www.ssmhealth.com/locations/st-clare-hospital-fenton. It is a not a

person and it is not a government entity. There are some circumstances under

which a private entity can face liability for civil rights violations. See Glisson v.

Ind. Dep’t of Corr., 849 F.3d 372, 379 (7th Cir. 2017). A plaintiff can sue a

private corporation under §1983 if that private corporation “has contracted to

provide essential government services,” is “subject to at least the same rules

that apply to public entities” and it is the entity’s “policy or custom [that] gave

rise to the harm (that is, caused it).” Id. at 378-79 (citations omitted). The

court cannot tell whether St. Clare Health Center contracted to provide

essential government services or was subject to at least the same rules that

applied to public entities, and the plaintiff has not alleged that St. Clare

Health Center had a policy or custom of failing to treat people or acting
                                         17


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 17 of 34 Document 17
unprofessionally (which is not a constitutional violation). The court will not

allow the plaintiff to proceed on a claim against St. Clare Health Center.

      The plaintiff does not state whether PTS of America, Prison Transport

America and US Corrections LLC (“PTS”) are three separate entities or one

entity,3 but they are private entities. The body of the complaint does not allege

that any of these entities violated the plaintiff’s constitutional rights. In the

prayer for relief, the plaintiff requests changes to the company policy related

to how many hours a driver may drive without sleep. Dkt. No. 1 at 16. He also

requests a policy limiting taser usage. Id. These requests are not sufficient to

state claims for corporate policies that result in constitutional violations. The

plaintiff does not describe the driving policy or explain how that policy

resulted in an alleged violation of his rights. He does not describe the

company policy on taser usage or explain how that policy resulted in a

violation of his rights. While courts must liberally construe pleadings filed by

self-represented plaintiffs, courts cannot “accept as adequate abstract

recitations of the elements of a cause or action or conclusory legal

statements.” Twombly, 550 U.S. at 570. The plaintiff court will not allow the

plaintiff to proceed against PTS of America, Prison Transport America, or US

Corrections LLC.

      The plaintiff sued employees of both St. Clare Health and PTS. Under




3The web site https://prisonertransport.net indicates that Prisoner
Transportation Services is the “home” of US Corrections, US Prisoner Transport
and PTS of America.
                                         18


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 18 of 34 Document 17
§1983, private entities are not liable for the actions of their employees under a

theory of respondeat superior, but there are still some instances where the

employees of those private entities may be liable. Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 830 (7th Cir. 2009). To allege liability on the

part of the employees of a private entity, the plaintiff must show that the

individuals were acting under color of state law. Id. at 823. For an employee of

a private entity to act under the color of state law, there must be a “‘close

nexus between the State and the challenged action’ [so] that the challenged

action ‘may fairly be treated as that of the State itself.’” Id. (quoting Jackson v.

Metro Edison Co., 419 U.S. 345, 352 (1974)). The question is whether “the

alleged infringement of federal rights [is] ‘fairly attributable to the State?” Id.

(quoting Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982)). Where the state

contracts with a private entity for prison services for which the prison is

typically responsible, generally this sufficiently establishes the required

nexus. See Shields v. Ill. Dept of Corr., 746 F.3d 782 (7th Cir. 2014).

      For cases where the private entity in question is a health care provider,

the court must examine the “trilateral relationship” between the person in

custody, the state and the private health care provider, including (1) the

setting in which the medical care is rendered (i.e., whether the service is

provided outside the prison walls); (2) the contractual relationship between

the state and the medical care provider (i.e., whether the service was

voluntary); and (3) the relationship of the private provider to the person in

custody (i.e., whether the private provider is replacing medical care or simply
                                          19


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 19 of 34 Document 17
assisting with medical care). Rodriguez, 577 F.3d at 826.

      The plaintiff has not alleged facts to state a claim that St. Clare Health

Center employees were acting under the color of state law. The unnamed

employees work at what appears to be a hospital. They interacted with the

plaintiff outside of any prison or jail walls, while the plaintiff was in transit

from one facility to another. While the plaintiff states that St. Clare Health is

an independent contractor, he does not state with whom or provide any facts

to support that assertion. Dkt. No. 1 at 14. Nothing in the complaint indicates

that St. Clare Health was under contract with a jail, prison or other state

entity. It appears that the St. Clare Health Center employees provided the

plaintiff with medical care as they would have any other member of the

public, not as a replacement for institutional medical care. The court will not

allow the plaintiff to proceed on claims against the unknown John and Jane

Does employed by St. Clare Health.

      On the other hand, the plaintiff has alleged sufficient facts to support

the conclusion that the employees of PTS were acting under the color of state

law. For the purposes of screening, the court will infer that PTS contracted

with various state entities to provide transport of their inmates, a prison

service that for which the state is typically responsible. The court will analyze

the plaintiff’s claims against both the named and unnamed defendants

employed by PTS.

             2.    The Claim Against Makala Shoulders

      The plaintiff claims that defendant Makala Shoulders broke his phone.
                                         20


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 20 of 34 Document 17
Dkt. No. 1 at 3. The plaintiff does not say whether Shoulders was an inmate, a

prison staff member or an employee of PTS. The court can infer that Shoulders

was not an inmate, however, because the plaintiff says that when Shoulders

apologized for breaking the phone, she said a report would be made. It appears

that Shoulders broke the plaintiff’s phone by accident.

      The plaintiff does say that Shoulders broke his phone in Orange County,

Florida. He does not say where—in what state—Shoulders lives or works. That

means that the Eastern District of Wisconsin may not be the proper venue—

location—for this claim. Under 28 U.S.C. §1391(b), “A civil action may be

brought (1) in a judicial district in which any defendant resides, if all

defendants are residents of the State in which the district is located; (2) a

judicial district in which a substantial part of the events or omissions giving

rise to the claim occurred, or a substantial part of property that is the subject

of the action is situated; or (3) if there is no district in which an action may

otherwise be brought as provided in this section, any judicial district in which

any defendant is subject to the court’s personal jurisdiction with respect to

such action.” The court does not know the proper venue under subsection (1)

because the plaintiff has not indicated Shoulders’ place of residence. Under

subsection (2), the appropriate venue for this claim is in Florida because

Shoulders allegedly broke the plaintiff’s cell phone in Florida. The court cannot

determine whether venue is proper under subsection (3) because again, the

court cannot tell whether Shoulders would be subject to the court’s personal

jurisdiction; if she is a resident of a state other than Wisconsin and has no
                                         21


       Case 2:20-cv-00163-PP Filed 03/17/21 Page 21 of 34 Document 17
connection with Wisconsin other than her interaction with the plaintiff, venue

would not be proper here.

      Even if venue is proper in Wisconsin (and the court doubts that it is), the

plaintiff has not stated a claim against Shoulders under §1983. Where a state

official, through random and unauthorized actions, causes a deprivation of

property, the official violates a plaintiff’s due process rights only where there is

no “adequate post-deprivation remedy.” Johnson v. Wallich, 578 F. App’x. 601,

602 (7th Cir. 2014). The plaintiff has an adequate post-deprivation remedy—

under §806.13 of the Florida statutes, a person can be prosecuted for willfully

or maliciously damaging someone else’s property, and Florida also has a civil

theft statute, F.S. §772.11(1). Because the complaint does not state a claim

against Shoulders for which a federal court may grant relief, the court will

dismiss Shoulders as a defendant.

             3.    The Failure to Protect Claim for HIV Exposure

      The plaintiff alleges that on October 31, 2019, while the transport van

was en route to Tennessee, it picked up an inmate who was HIV positive. Dkt.

No. 1 at 3. The plaintiff claims that unspecified defendants—presumably PTS

employees—allowed him to share food and drink with this HIV positive inmate.

The plaintiff does not explain whether he was a pretrial detainee at the time of

these events—that matters, because the Fourteenth Amendment

reasonableness standard governs failure-to-protect claims from pretrial

detainees and the Eighth Amendment deliberate indifference standard governs

such claims for convicted prisoners. See, e.g., Kingsley v. Hendrickson, 576
                                         22


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 22 of 34 Document 17
U.S. 389, 400 (2015). For screening purposes, the court will apply the Eighth

Amendment standard to all of the plaintiff’s allegations, because the Seventh

Circuit has held that “anything that would violate the Eighth Amendment

would also violate the Fourteenth Amendment.” Lewis v. Downey, 581 F.3d

467, 475 (7th Cir. 2009). Id.

       “A prison official is liable for failing to protect an inmate from another

prisoner only if the official ‘knows of and disregards an excessive risk to inmate

health or safety.’” Gervas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015)

(quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). “A claim that a prison

official was deliberately indifferent to such a risk has both an objective and

subjective component. First, the harm to which the prisoner was exposed must

be an objectively serious one. . .. [Second], the official must have actual, and

not merely constructive, knowledge of the risk in order to be held liable.” Id.

(citations omitted).

      The plaintiff has not stated a claim against the defendants whom he

claims knowingly allowed him to share food and drink with an HIV-positive

prisoner. The plaintiff has not alleged facts showing that the risk to which the

officers exposed him—even if they knew the other inmate was HIV-positive—

was objectively serious. HIV is not transmitted by sharing dishes, silverware or

drinking glasses; in very rare cases, it may be transmitted by eating food pre-

chewed by someone who is HIV-positive. https://www.hiv.gov/hiv-basics/

overview/about-hiv-and-aids/how-is-hiv-transmitted; https://www.cdc.gov/

hiv/basics/hiv-transmission/not-transmitted.html. Sharing food and drink one
                                        23


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 23 of 34 Document 17
time with an HIV-positive person does not constitute an objectively serious

risk, even if the defendants knew that the inmate was HIV-positive.

      The plaintiff also alleges that the defendants “allowed” him to share food

with the HIV-positive inmate. It is not clear what this means. He does not

explain whether they simply observed him voluntarily sharing food with the

other inmate, or whether they provided food that had to be shared. The plaintiff

does not explain how the officers knew the inmate was HIV-positive or provide

any evidence that they knew the inmate posed a risk to the plaintiff. The court

will not allow the plaintiff to proceed on a failure-to-protect claim against the

John Doe officer.

            4.      The Claim for Denial of Access to a Bathroom

      The plaintiff alleges that defendant Griffin, a Jane Doe PTS officer and

other unknown PTS officers violated his constitutional rights by denying him

access to a bathroom, forcing him to urinate in a water bottle and at one point,

causing him to urinate and defecate in the segregation cell. Dkt. No. 1 at 6, 11.

Prison officials “violate the Eighth Amendment if they are deliberately

indifferent to adverse conditions that deny ‘the minimal civilized measure of

life’s necessities.’” Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013) (quoting

Farmer, 511 U.S. at 825.) Depriving an inmate of access to a bathroom for

several hours to the point where the inmate is forced to defecate and urinate on

the floor and sit in it sufficiently states a claim under the Eighth Amendment

for screening purposes. Ghashiyah v. Frank, No. 07-c-308, 2007 WL 2061053

at *8-9 (W.D. Wis. July 12, 2007) (quoting Hope v. Pelzer, 536 U.S. 730, 738
                                        24


       Case 2:20-cv-00163-PP Filed 03/17/21 Page 24 of 34 Document 17
(2002)). The plaintiff may proceed on a conditions-of-confinement claim for

deprivation of bathroom access against Griffin and the unknown PTS officers

(“John Doe Officers—Bathroom Claim”).

            5.     The Claim for Inadequate Nutrition

      The plaintiff asserts that defendant Griffin violated his constitutional

rights by feeding him tartar sauce sandwiches and leaving a sandwich on the

floor of his urine-soaked segregation cage. Dkt. No. 1 at 6, 12. “The

Constitution mandates that prison officials provide inmates with ‘nutritionally

adequate food that is prepared and served under conditions which do not

present an immediate danger to the health and well-being of the inmates who

consume it.’” Smith v. Dart, 803 F.3d 304, 312 (7th Cir. 2015) (quoting French

v. Owens, 777 F.2d 1250, 1255 (7th Cir. 1985)).

      It appears that the plaintiff’s claim may be de minimis. The complaint

appears to allege that for one, single meal, Griffin provided only a tartar sauce

sandwich and that the plaintiff was not able to eat it because it was tossed into

the van through the trap and landed in the urine on the van floor. While

inmates should not be treated this way, a deprivation of one meal may not be

sufficient to state a conditions-of-confinement claim. Because the court cannot

tell at this early stage whether this was a single incident, however, the court

will allow the plaintiff to proceed against Griffin on a conditions-of-confinement

claim that Griffin deprived him of adequate nutrition.

            6.     The Excessive Force Claims

      The plaintiff alleges that after arriving at the Williamson County Sheriff’s
                                        25


       Case 2:20-cv-00163-PP Filed 03/17/21 Page 25 of 34 Document 17
Office, Griffin, C.O. Stucker and other unknown defendants used excessive

force against him. Dkt. No. 1 at 7-9. Specifically, he asserts that Griffin tazed

him several times and used OC spray, while Stucker and other unknown

defendants aggressively manhandled him including kicking him in the head

and knocking him unconscious. Id.

      The Eighth Amendment’s Cruel and Unusual Punishment clause

prohibits the use of excessive force, and “‘the core judicial inquiry is . . .

whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Gomez v. Randle,

680 F.3d 859, 864 (7th Cir 2012) (quoting Hudson v. McMillian, 503 U.S. 1, 6-

7 (1992)). The plaintiff has sufficiently alleged an excessive force claim against

Griffin, C.O. Stucker, and the unknown officers (“John Doe Officers—

Williamson County”) for the events that happened while stopped at the

Williamson County Sheriff’s Office. The plaintiff stated that after the first round

of tazing and OC spray, he was too incapacitated to comply with Griffin’s

orders. Regardless, Griffin tazed him five to six more times, and the others

continued to rough him up. These allegations are sufficient to state a claim

that the defendants’ actions were maliciously and sadistically intended to

cause harm.

             7.    Deliberate Indifference to Medical Needs Claim

      After the several tazings and exposure to OC spray, the plaintiff

repeatedly asked Griffin, Montes and unknown defendants, including the

“Brown Shirt L.T.,” for medical care. Dkt. No. 1 at 8, 12. A prison official
                                         26


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 26 of 34 Document 17
violates the Eighth Amendment where he is deliberately indifferent “to serious

medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “To

state a cause of action, a plaintiff must show (1) an objectively serious medical

condition to which (2) a state official was deliberately, that is subjectively,

indifferent.” Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008). “A

medical need is sufficiently serious if the plaintiff’s condition ‘has been

diagnosed by a physician as mandating treatment or . . . is so obvious that

even a lay person would perceive the need for a doctor’s attention.’” Roe v.

Elyea, 631 F.3d 843 857 (7th Cir. 2011) (quoting Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005)). The condition does not need to be life-threatening to

be serious; it needs only to be “a condition that would result in further

significant injury or unnecessary and wanton infliction of pain” if not

addressed. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). A plaintiff

must provide evidence “that an official actually knew of and disregarded a

substantial risk of harm.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016)

(citation omitted). A prison official may show deliberate indifference by failing to

act or do anything to address the serious medical need. See Gayton, 593 F.3d

at 623-624 (reversing summary judgment in favor of a nurse who refused to

examine or treat a vomiting inmate). An official also may show deliberate

indifference by delaying necessary treatment, aggravating a condition or

needlessly prolonging a plaintiff’s pain. Gomez, 680 F.3d at 865-66.

      Although it appears that the defendants took the plaintiff to St. Clare

Health Center the day after he allegedly was repeatedly tazed and sprayed with
                                         27


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 27 of 34 Document 17
OC spray, at this early stage the plaintiff has stated a claim for deliberate

indifference to medical needs against Griffin, Montes and the unknown officers,

including “Brown Shirt L.T.” (“John Doe Officers—Medical Needs Claim”). The

plaintiff has alleged that he told these defendants that he was having difficulty

breathing, which can be a serious and life-threatening condition that warrants

immediate attention. The plaintiff alleges that even the small delay of one day

aggravated his condition. The court will allow him to proceed on this claim.

            8.     The Soiled/Contaminated Clothing Claim

      The plaintiff claims that Griffin, Montes and unknown PTS officers

violated his constitutional rights by knowingly leaving him in a wet segregation

cage wearing clothes contaminated by pepper spray, urine and feces (and at

one point, subjecting him to very cold air from the air conditioner). These

allegations are sufficient to state a conditions-of-confinement claim against

Griffin, Montes and other unknown PTS officers (“John Doe Officers—Seg

Cage”). See Brooks v. Milwaukee Cty. Sheriff’s Dept., No. 18-cv-1767, 2019 WL

3779554 at * 3 (E.D. Wis. Aug. 12, 2019).

            9.     The Claim for Failure to Protect the Plaintiff from Another
                   Inmate

      The plaintiff asserts that Griffin and unknown PTS officers failed to

protect him from the inmate in the reddish shirt; he even asserts that they

induced the inmate in the reddish shirt to attack him by leaving the inmate

unchained. Dkt. No. 1 at 11. “The Eighth Amendment’s prohibition on cruel

and unusual punishment ‘requires prison officials to protect prisoners from


                                        28


       Case 2:20-cv-00163-PP Filed 03/17/21 Page 28 of 34 Document 17
violence at the hands of other prisoners.’” Whitelaw v. Foster, No. 16-C-982,

2018 WL 324890 at *3 (E.D. Wis. Jan. 6, 2018) (quoting Brown v. Budz, 398

F.3d 904, 909 (7th Cir. 2005) (citations omitted)). A plaintiff sufficiently pleads

a failure to protect claim where he alleges that “(1) ‘he is incarcerated under

conditions positing a substantial risk of harm,’ and (2) defendant-officials acted

with ‘deliberate indifference’ to that risk.” Brown, 398 F.3d at 909 (quoting

Farmer, 511 U.S. at 834). The plaintiff has stated a failure to protect claim

against Griffin and the unknown PTS officers (“John Doe Officers—Failure to

Protect Claim”) who allegedly encouraged the inmate in the reddish shirt to

attack the plaintiff.

             10.    The Driving Injury Claim

      Finally, the plaintiff claims that at one point, the driver of the van,

knowing that the plaintiff did not have on a seatbelt, “maliciously and

recklessly” drove the van for the purpose of injuring the plaintiff. Dkt. No. 1 at

13. The Eighth Amendment “protects prisoners from prison conditions that

cause ‘the wanton and unnecessary infliction of pain.’” Pyles v. Fahim, 771

F.3d 403, 408 (7th Cir. 2014) (quoting Rhodes v. Chapman, 452 U.S. 337,

347 (1981)). The plaintiff alleges that the unknown driver drove recklessly

with the intention of hurting him and as a result, the plaintiff sustained

several injuries. He may proceed on a claim against the unknown driver

(“John Doe—Driver”).

             11.    Official Capacity

      The plaintiff states he is suing the defendants in their “individual and
                                        29


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 29 of 34 Document 17
professional capacity.” Dkt. No. 1 at 16. The court suspects that the plaintiff

meant “individual and official capacity.” Claims against state employees in their

official capacities are deemed to be claims against a state for Eleventh

Amendment immunity purposes. See Kentucky v. Graham, 473 U.S. 159, 165–

66, (1985) (citing Monell, 436 U.S. at 690 n. 55 (1978)); Garcia v. City of Chi.,

Ill., 24 F.3d 966, 969 (7th Cir.1994). This means that the plaintiff cannot seek

monetary damages against the defendants in their official capacities, Graham,

473 U.S. at 169, but may seek injunctive relief, Quern v. Jordan, 440 U.S. 332,

332 (1979). The plaintiff is seeking injunctive relief—he asks the court to

require the defendants to undergo more training regarding use of tasers and to

require implementation of policies regarding taser usage and the amount of

time van drivers may drive without breaks. He may proceed against the

defendants in both their individual and official capacities as to these forms of

relief.

IV.       Miscellaneous

          The plaintiff has written to the court a couple of times, asking about

discovery procedures. Dkt. Nos. 15, 16. The plaintiff is getting ahead of himself.

The next step in the process is for the court to serve the complaint on the

defendants. The defendants will have the opportunity to answer or otherwise

respond to the allegations. Once the defendants have answered, the court will

issue a scheduling order setting deadlines for completing discovery and for

filing dispositive motions. This order will provide the plaintiff with information

about how the court expects the parties to conduct discovery. Until the court
                                           30


           Case 2:20-cv-00163-PP Filed 03/17/21 Page 30 of 34 Document 17
issues the scheduling order, there is nothing that the plaintiff needs to do.

 V.   Conclusion

      The court GRANTS the plaintiff’s motion for leave to proceed without

 prepaying the filing fee. Dkt. No. 2.

      The court DENIES AS UNNECESSARY the plaintiff’s first motion to

 substitute the identity of a John Doe defendant. Dkt. No. 9.

      The court GRANTS the plaintiff’s second motion to substitute the

 identity of the John Doe defendant, Dkt. No. 10. The court DIRECTS the Clerk

 of Court to add C.O. Stucker as a defendant.

      The court DISMISSES defendants PTS of America, Prison Transport of

 America, US Corrections LLC, Makala Shoulders and St. Clare Health Center

 as defendants.

      The court ORDERS the U.S. Marshals Service to serve a copy of the

complaint and this order on defendants PTS Officer Griffin, PTS Officer Montes,

and C.O. Stucker under Federal Rule of Civil Procedure 4. Congress requires

the U.S. Marshals Service to charge for making or attempting such service. 28

U.S.C. §1921(a). Although Congress requires the court to order service by the

U.S. Marshals Service, it has not made any provision for either the court or the

U.S. Marshals Service to waive these fees. The current fee for waiver-of-service

packages is $8.00 per item mailed. The full fee schedule is provided at 28

C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals Service will give the plaintiff

information on how to remit payment. The court is not involved in collection of

the fee.
                                         31


           Case 2:20-cv-00163-PP Filed 03/17/21 Page 31 of 34 Document 17
         The court ORDERS that defendants PTS Officer Griffin, PTS Officer

Montes and C.O. Stucker must file a responsive pleading to the complaint.

         The court DIRECTS the Clerk of Court to replace all current John Doe

placeholders with the following John Doe placeholders to the case: John Doe

Officers—Bathroom Claim; John Doe Officers—Williamson County; John Doe—

Brown Shirt L.T.; John Doe Officers—Medical Needs Claim; John Doe

Officers—Seg Cage; John Doe Officers—Failure to Protect Claim; John Doe—

Driver.

         The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and for filing dispositive motions. After the court enters the scheduling order,

the plaintiff may make discovery requests (written questions or requests for

documents) on the named defendants in an effort to uncover the identity of the

following John Does: John Doe Officers—Bathroom Claim; John Doe Officers—

Williamson County; John Doe—Brown Shirt L.T.; John Doe Officers—Medical

Needs Claim; John Doe Officers—Seg Cage; John Doe Officers—Failure to

Protect Claim; John Doe—Driver. Once he knows the real names of these

defendants, he must file a motion asking the court to substitute the real name

for the Doe placeholders. Again, the plaintiff should not serve any discovery

request upon the named defendants until after the court enters a scheduling

order.

         The court ORDERS that the agency that has custody of the plaintiff must

collect from his institution trust account the $337.30 balance of the filing fee
                                        32


          Case 2:20-cv-00163-PP Filed 03/17/21 Page 32 of 34 Document 17
by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency must clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution must forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the Racine County Sheriff

because the plaintiff is confined at the Racine County Jail.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss


                                         33


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 33 of 34 Document 17
the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also advises the plaintiff that

it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing the case

without further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

       Dated in Milwaukee, Wisconsin this 17th day of March, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         34


        Case 2:20-cv-00163-PP Filed 03/17/21 Page 34 of 34 Document 17
